Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 29 September 1817
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My dear Daughter
					Quincy Sep’br 29th 1817
				
				you will I know excuse my not haveing written to you more than once; when you learn the additional care and anxiety I have had in my Family by the Sickness of Louisa, who has had two other allarming attacks of pukeing blood, more than half a pint each time, and a much larger quantity passing down. She is much reduced, and for several days unable to leave her Bed—She is now able to sit up several hours, and rests something better, & has not had any return since Sunday week of the bleeding She is so feeble, that the dr dares not venture to take any blood from her—I was much allarmd on fryday last & on Saturday—George was taken voilently with the prevailing disease. I sent for the dr who left him an Emetic, but I had previously given him Tincture of Rhubarb—which had a favourable opperation and by care and fasting, I hope he will get over it, without further difficulty—John and Charles are both well, and cannot help comeing to Quincy on Saturdays—I am glad to see them but they must have it, enjoind upon them by their Father and you; to let mrs Welsh know that they are comeing—She was much allarmd that they did not come Home to dinner, nor at night. She sent to mr Shaw who was out of Town and she could not learn what had become of them, and the dr and she came up yesterday to find them—as their School closed early on Saturday, a walk to Quincy was very pleasent. it is of importence that they should not lose their morning lessons. we prevaild upon them to return last Evening, and sent them part of the way—as Johns arithmatick makes it twice as far from Quincy to Boston, as it is, from Boston to Quincy.—I fear I have mist the post of the day, having been call’d off, to company twice, and detained an hour—I want to know how you are after the fatigue of your journey? and when you get to Housekeeping. I hope after a little while, you will be able to write me I cannot expect my Son will find time, for every new office must carry him new duties, and new cares;—and his poor Eyes, and hand threaten to fail himMrs Welsh desired me to say to you that she found her washing so much increased by that of the children that she could not undertake it. Harriet being from home—She had not any body to assist in Ironing, I will engage mrs Dexter to do it, if you approve. Mrs Welsh said she would do it, untill I heard from you—we have not any thing worth communicating, foreign or domestic even the Great Serpent has ceased to be a wonderwith an affectionate Remembrance to my Son—and a kind one to all your connection: I am / Your Mother
				
					A Adams
				
				
					Tuesday Evening 30 Sep’brthe third time while writing, being calld to attend to company, the last was a Gentleman & two Ladies from N York who came to dine with us I could not leave them, and this day I have been taken up with a most distrest Family—an awefull Catastrophy. Mr J Greenleaf jun’r put a period to his existance by a pistol, in a delirium—at his office about Eight oclock last Evening—He had melancholy turns for several months past frequently declareing himself most wretched. He left a paper upon his table for his Father taking leave of him, and saying that his death was not occasioned by any unkindness of any of his Family, who had always Honord manifested the greatest kindness towards him, but a mental unhappiness his Father was sent for, but the moment he enterd the Room, he dropt in a fainting fit—it was a long time before he could be recoverdthe distress of his poor Mother was agony—it was enough to melt your Heart to see her. She feard she should lose her Reason. the sisters in anxiety for their Mother, tried to suppress their own Greif, the Father in Speechless Greif, walking the Room.—it was too much for me, a scene, where no comfort could be administerd...it was wisely determined to remove the Body to Boston this Evening; and lodge it in the Family Tomb. Mrs Greenleaf finally consented. I urged it to her, as saveing must distress to the Family. I was so overcome this morning, that my Strenght all left me—but I thought it a duty to go and See if I could comfort them—at least I could share their Sorrow.This mornings mail brought me a true picture of Human Life—from Washington the death of a Great Grandson—and from N york the Birth of a Great Grandaughter—with the parents of one I mourn; with the other rejoice—your sister is repeatedly called to a trial, hard and afflicting. every heart knows it own bitterness, but contrast her case with the scene I have just witnessd—and it is light,—Her Babe has joind its kindred spirits in the Regions of Bliss.—it is not for us to say, or judge, the self immolater—we have all reason enough to say, God be merciful to us ...my kind Regards to Mr and Mrs Smith. I synpathize with them—thank my dear Son for his Letter of the 21st. I will write to him soon—I did not think he would want Letters from me, now he is so near us—but I can tell him these things which he must delight in—George reads every Evening to his Grandfather to the great delight of both—and much to my comfort, as I am should be obliged to leave him alone, to be with Louisa—dont give Yourself any concern about John. he learns very well—and so does Charles—mr Gould does not find any fault with them, George went to see him to day to inquire of him. He will write himself Johns Story was a bug Bear—A A
				
			